Title: To George Washington from William Gordon, 31 August 1797
From: Gordon, William
To: Washington, George



My Dear Sir and ever-respected Friend
St Neots Hunt[ingdon]s[hire, England]Augt 31. 1797

I have enjoyed peculiar pleasure in looking over Fenno’s Gazettes from last Sepr to June 14th 1797: for I have noticed how

respectfully & cordially the several States, in their legislative bodies, cities, towns, societies, & united citizens of different denominations, have acknowledged the benefit of your presidency, during the eight years you was at the head of the American Government: & have expressed their good wishes for the remainder of your days, & your future happiness in the heavenly world.
With what heart-felt emotion should I have concurred in the Address presented you on Mar. 3d by the Clergy of the city & vicinity of Philadelphia, & have listened to your answer! Contemplate me as present, & as one of the warmest of the petitioners in imploring the divine blessing upon You in retirement, & your being finally received into happiness & glory, infinitely greater than this world through the atoning virtue of the blood of our Saviour, the Lord Jesus Christ.
A particular friend to gratify his own & his wife’s affection, who was baptized by me about forty years ago, insisted upon my sitting for my likeness, at the time the honorable Mr Jay was negotiating the treaty with Great Britain. The limner executed it with so much exactness, that an engraving was concluded upon, which was so extremely good, that a great number of the prints have been disposed of. To testify my particular respects to Yourself, Dr Rodgers & Mr Hazard, I had three coloured, & forwarded the 29th of last Sepr by the Diana: & had the pleasure of hearing from the last, that what was intended for You was safely delivered by his own hand. Should have been glad to have had it confirmed n your own writing. Probably an answer to my letter of Sepr 29th has miscarried. Should You have omitted writing, I shall place it to the account of your being prevented by multiplicity of business; or having no opportunity of sending when You had leisure. The 20th of Feby I addressed my last letter to You, which went by the Wm Penn, & I conclude was received, as Mr Hazard’s by the same conveyance has been acknowledged. Shall think myself much honoured by a correspondence with You in your present retirement; & should you recollect any way in which I can be of the least service to You, shall embrace the opportunity with much pleasure.
Though absent from the United States I have the heart of an American, & scarce ever omitted in my private prayers, putting up a petition for the country & the person presiding over it, since the commencement of that period. Though the person is changed, & the petition made for another, yet the first comes into frequent remembrance. May no decays of nature cast a shade upon the lustre

of your character! Mrs Gordon joins me in most cordial prayers for the best of blessings on Yourself & Lady. Your most affectionate friend & humble servant

William Gordon


Pray my best respects to Mr & Mrs Lun. Washington, if, as I hope, still living.

